Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Stein on 8/11/22 &8/13/22.
The application has been amended as follows: 

Claim 1, line 2, before “ and” , insert ----wherein content rate
of the component (a) is 0.01 to 1.0% by mass relative to the mass of the cosmetic ----; line 6, delete ” one component of” and insert ---- component ----; line 7, after “ groups”, insert ---- wherein content rate of the component (b) is 65 to 99.9% by mass relative to a mass of the cosmetic ----; line 8, delete “ wherein the cosmetic further contains ( c ) one or two more polymers” ; delete line 9.
	Claim 6, line 2, delete “ (d)”. 
Cancel claims 2, 5 and 9-11.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the amendment of claim 1, regarding component b) by deleting “ emery type”, rejection of claims under 112, second paragraph is hereby withdrawn. To overcome the 112, second paragraph rejection, applicants amended “ emery type “ to “having methyl-branched isostearic acid groups”  in claim 1, and this is not drawn to new matter as instant specification under tables 1-3 describes “ Polyglyceryl 2-trisostearate (Emery type)” under the name Cosmol 43 V and Polyglyceryl 2-trisostearate has methyl branched tri-isostearic acid groups  and see structure and synonyms below and Cosmol43 V is described below. 

    PNG
    media_image1.png
    335
    1497
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    304
    1267
    media_image2.png
    Greyscale


 None of the art cited on PTO-1449 or PTO-892 suggest or disclose an oily make up cosmetic drawn to only to two components a) and b) of claim 1 as amended. In view of the results under table 1 for elected species and in view of the amendment of claim 1 to amount of a) and amount of b) and limiting b) to elected species only,  the rejection of claims under 103 is also hereby withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619